Case 2:18-cv-01534-KOB Document 141-1 Filed 10/08/20 Page 1 of 3            FILED
                                                                   2020 Oct-08 PM 04:01
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




            EXHIBIT 1
               Case
OrderID: 361502042
             Case     2:18-cv-01534-KOBDocument
                   2:18-cv-01534-KOB     Document 141-1
                                                105-32     Filed08/20/20
                                                          Filed  10/08/20 Page
                                                                           Page77
                                                                                2 of
                                                                                  of 3
                                                                                     339




                                     Page 1 Of     2
                Case
OrderID: 361502042
              Case    2:18-cv-01534-KOBDocument
                   2:18-cv-01534-KOB     Document 141-1
                                                105-32     Filed08/20/20
                                                          Filed  10/08/20 Page
                                                                           Page78
                                                                                3 of
                                                                                  of 3
                                                                                     339




                                     Page 2 Of     2
